Citation Nr: 1638742	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Portland, Oregon currently has jurisdiction over this matter.


FINDINGS OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013). 

In the instant case, the Veteran's claim for service connection for bilateral hearing loss has been granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

Service Connection

 Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).


Merits

The Veteran claims that his bilateral hearing loss was incurred in service.  The Board finds that evidence supports this contention and that service connection is warranted.

The July 2013 VA examination demonstrates the existence of a current disability of bilateral hearing loss as defined by 38 C.F.R. § 3.385. 

The Veteran contends that he was exposed to hazardous noise in combat in Vietnam.  The Veteran is competent to report an occurrence of an in-service injury.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of an infantryman.  The Board concedes this is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a) and (b).  Additionally, the Veteran's Service Treatment Records (STRs) document that in February 1973 he was seen for infection of the ears with pain and decreased hearing.  He was diagnosed with chronic otitis media with a suggestion of a MOS change for hearing consideration.  The same month he was diagnosed with hearing loss both ears which comes and goes with pain.  At this time, a clinician noted that a MOS change was in order as the Veteran should not be sent to the field.  Thus, the Board finds that the Veteran has presented sufficient evidence showing that there was a hearing loss injury in service.  

In regards a nexus between these event in service and his current hearing loss disability, the Board notes that in a February 2005 VA examination the VA examiner found chronic right otitis externa, status post tympanoplasty in 2002, with hearing loss.  This association with the Veteran's otitis externa and hearing loss is emphasized again in a July 2013 VA examination wherein the examiner wrote moderate to severe SNHL AU - Abnormal tympanograms from chronic ear condition acquired in service.  This examination also noted that the Veteran tinnitus was a symptom of his hearing loss.  This finding coupled with a VA examination from July 2013 VA examination wherein a VA examiner noted that the Veteran's tinnitus was caused by his significant noise exposure in service.  Considering this evidence in the totality (i.e. the Veteran's chronic otitis media, which is service connected and which STRs and the February 2005 VA examination indicate caused his hearing loss and the fact that he is service connected tinnitus has been attributed to significant noise exposure in service and his hearing loss) the Board finds that the question of whether the Veteran's bilateral hearing loss is related to his in-service hearing loss is placed in equipoise, and as such, the provision of 38 U.S.C.A. § 5107 apply in the benefit should be provided the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection is thus warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


